DETAILED ACTION
Claim(s) 1-11 are presented for examination. 
Claim(s) 1-5 and 10 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on May 5th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210505). 

Response to Amendment
Applicant’s amendments filed April 22nd, 2021 do not place the claims in condition for allowance since previously cited prior art by “Sahlin” in view of “Bai” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

For example:
	Claim 1, line 10 no longer recites: “independently emit”; the limitation is removed.
Claim 1, line 18 recites “recevers” instead of "receivers" which is a typographical error.  
	Claims 3 and 4, line 2 recite a generic place holder (i.e. a controller) instead of “a controller unit".
	Claim 10, line 5 recites “each of the other transmission units” instead of "the other transmission units"
	Claim 10, line 6 no longer recites "in each case"; the limitation has been removed.

Response to Arguments
Applicant’s arguments (see remarks pages 5 of 10) filed April 22nd, 2021 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn. However, they introduce a new issue.

Applicant’s arguments (see remarks pages 5-9 of 10) filed April 22nd, 2021 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Regarding Claim 1, the applicant argued that, Irrespective of the teachings of Sahlin, not only does this publication fail to teach or suggest "a transmitter [that] belongs to the same transmission unit as the receiver", but Sahlin also fails to teach or suggest the additional salient aspects of applicants' claimed invention… 
	Bai fails to cure the deficiencies of Sahlin. Bai, for its part, teaches a signaling method for frequency offset estimation using reference signals for wireless communication. Bai fails to teach or suggest the above-described features, which are also not taught or suggest by Sahlin. 
	The combination of Sahlin and Bai fails to teach or suggest independent claim 1 …
	Notwithstanding the foregoing teachings of Bai, however this publication nevertheless fails to teach or suggest transmission units that include separate transmitters Tx1, Tx2 and receivers Rx1, Rx2 as disclosed in applicants' instant specification [Remarks, page 7-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bai fig(s). 6 & 9, pg. 9, ¶91 lines 1-10; pg. 12, ¶118 lines 1-13 discloses:

    PNG
    media_image1.png
    218
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    441
    media_image2.png
    Greyscale

“…Wireless device 605 may include receiver 610, frequency offset manager 615, and transmitter 620. Wireless device 605 may also include a processor. Each of these components may be in communication with one another (e.g., via one or more buses).”

“…Transceiver 935 may communicate bi-directionally, via one or more antennas, wired, or wireless links as described above. For example, the transceiver 935 may represent a wireless transceiver and may communicate bi-directionally with another wireless transceiver. Transceiver 935 may also include a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas. In some cases, the wireless device may include a single antenna 940. However, in some cases the device may have more than one antenna 940, which may be capable of concurrently transmitting or receiving multiple wireless transmissions.”

	In other words, Bai teaches “a transmitter [that] belongs to the same transmission unit as the receiver” by disclosing:

	A transceiver “935” including a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas.  
       
	Therefore a prima facie case of obviousness is established by Sahlin in view of Bai under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s). However, the newly added limitations introduce new issue(s) which require additional consideration and/or search.


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


Rushil P. Sampat
Examiner
Art Unit 2469





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469